On Motion to Strike Cost Bill.
[Decided December 10, 1919.]
Per Curiam.
Respondent has moved to strike the cost bill served and filed by appellants herein from the files of the court, for the reason that the cost bill filed shows upon its face that it was not served or filed within the time provided by law and by the rules of this court. The same having been served on July 16, 1919, and the opinion of the court having been filed on July 2, 1919, more than ten days had elapsed from the filing of the opinion until the serving and filing of the cost bill.
It is contended by appellants, in resistance to the motion to strike the cost bill, that Rule 14 of this court relating to the service and filing of cost bills is not mandatory but directory only, and that it is within the *481discretion of the court to enforce the same. That rule provides:
“(1) The prevailing party shall, within ten days after the filing of the opinion in a case, file with the clerk a cost bill, and serve upon the adverse party a copy thereof. If any adverse party objects to any item or items thereof, he shall serve upon the prevailing party exceptions to such cost bill, together with affidavits in support of his exceptions, if desired, and file the original, with proof of service, with the clerk of the court within ten days after service of the cost bill upon him; whereupon the clerk shall tax the costs to which the prevailing party is entitled, and shall notify the parties of such taxation. Either party may except to the taxing of any item or items, or failure to tax the same, and shall serve such exceptions on the adverse party and file the same with the clerk within ten days after such taxation. Said exceptions shall be heard by the court on the first motion day after the expiration of five days from the date of service of such exceptions. If the party fail to appear at such time, the court will consider such exceptions upon the affidavits on file and the records in the cause, and determine the same.
“ (2) If no cost bill is filed and served, the clerk will tax as costs only the clerk’s costs, printing of briefs at seventy-five cents per page, the statutory attorney’s fee, and the cost of the transcript, statement of facts and abstracts, at the rate of five cents a folio.
“ (3) Where a cost bill has been served and filed in time, and no exceptions are filed, objection thereto will be deemed to have been waived.” 71 Wash., p. ii.
It is the opinion of the court that this rule is mandatory and not directory merely, and must be complied with in order that the prevailing party may have costs taxed according to its cost bill, except only in cases where good grounds are shown which would be sufficient to relieve the party in default for failure to file and serve such cost bill within the time required by the rule.
*482Iii this case, no excuse other than inadvertence of counsel for the prevailing parties, appellants, has been shown. This is not sufficient legal excuse. The motion to strike must therefore be granted, and the costs will be taxed by the clerk under the rule.